Title: To George Washington from Robert Dinwiddie, 25 October 1755
From: Dinwiddie, Robert
To: Washington, George



Sir
   Williamsburg Octr 25th 1755

Your Letter of the 17th I recd the Contents duly considered, but I refer answering it till I see You, which I hope will be soon.
Our Assembly sitts To-morrow when I hope they will do some necessary Things for the Service. If you find the Militia are not absolutely wanted and necessary, I hope You will order them back to their Counties, as this will be very expensive.
The Commissaries cannot pass their Accts I therefore think You shou’d appoint one to oversee the Killing & Curing of the Beef &ca—& as, I am inform’d, Mr McClain that’s at the Fort shou’d be engaged in the Service as a very useful Man, You may

settle his Pay & when You come here we will endeavour to get his Arrears due to him for former Services.
The enclos’d to Mr McManus please deliver & give him leave of absence to go to No. Carolina; as they propose raising three Companies, the Command of one of them the Governor proposes that Gentleman.
I am much hurried therefore refer saying any Thing more till Meeting. I am Sir Your humble Servant

Robt Dinwiddie

